Title: From George Washington to Thomas Waggener, 8 October 1755
From: Washington, George
To: Waggener, Thomas

 

To Captain Thomas Waggener: Virginia Regiment.
[Fredericksburg, 8 October 1755]

After appointing what Officers you think most proper to your Command; I would have you leave some Officer whom you think most capable, to Recruit about Alexandria; and to Receive the Recruits which shall be sent to that Rendezvous; with Orders, that as soon as he shall collect a Party of about twenty Men, he is to send them off to Winchester, with a Subaltern or a Trusty Sergeant. If there should be any more Officers than you think necessary for your Command, and the Recruits which shall be left in Alexandria; you are to send them to Recruit, with orders to Rendezvous at Alexandria, precisely on the 20th.
If Powder and Lead can not be had in Alexandria, you are to apply to Mr George Mason, who will Supply you with what you think proper. I am &c.

G:W.
Fredericksburgh—October 8th 1755.    

